Case: 17-10312   Date Filed: 10/03/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10312
                        Non-Argument Calendar
                      ________________________

                       Agency No. A205-096-069


MARIAMA JALLOW,

                                                                      Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 3, 2017)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-10312    Date Filed: 10/03/2017   Page: 2 of 3


      Mariama Jallow seeks review of the Board of Immigration Appeals’s

(“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of her

application for asylum. She challenges the BIA’s determinations that (1) her

application was untimely and that (2) she failed to show extraordinary

circumstances to excuse her delay in filing the asylum application.

      We review BIA decisions and decisions of the IJ to the extent the BIA

expressly adopted them. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir.

2010). We determine de novo whether we have subject-matter jurisdiction. Ruiz v.

Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). We do so sua sponte. Chacon-

Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005).

      An application for asylum must be filed within one year of arrival in the

United States. INA § 208(a)(2)(B); 8 U.S.C. § 1158(a)(2)(B). However, an

untimely application may be considered if the alien demonstrates, to the

satisfaction of the Attorney General, the existence of changed circumstances or

extraordinary circumstances relating to delay in filing an application. INA §

208(a)(2)(D); 8 U.S.C. § 1158(a)(2)(D). No court shall have jurisdiction to review

any determination of the Attorney General as to the timeliness of an application.

INA § 208(a)(3); 8 U.S.C. § 1158(a)(3). This jurisdictional restriction does not

preclude consideration of questions of law or constitutional questions. INA §

242(a)(2)(D); 8 U.S.C. § 1252(a)(2)(D). In Chacon-Botero, this Court held that it


                                         2
               Case: 17-10312     Date Filed: 10/03/2017   Page: 3 of 3


does not have jurisdiction to review whether an alien complied with the one-year

time limitation or whether extraordinary or changed circumstances justified an

untimely filing of the asylum application. 427 F.3d at 957. This Court has further

clarified that the timeliness of an asylum application is not a constitutional claim or

question of law under INA § 242(a)(2)(D) or 8 U.S.C. § 1252(a)(2)(D). Id.

      Under the prior panel precedent rule, the holding of the first panel to address

an issue is the law of the Circuit. Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8

(11th Cir. 2001). The first panel holding binds all subsequent panels until either

the Supreme Court or this Court sitting en banc overrules it. Id.

      Thus, this Court lacks jurisdiction to review the BIA’s and IJ’s

determination that Jallow did not show changed or extraordinary circumstances

that excused her late asylum application. See Chacon-Botero, 427 F.3d at 957.

Despite Jallow’s urgings to reconsider our precedent, the precedent of Chacon-

Botero binds this Court. See Smith, 236 F.3d at 1300 n.8. Since the timeliness

issues are the only ones presented, the petition is dismissed for lack of jurisdiction.

      PETITION DISMISSED.




                                           3